DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hsieh et al. (US Publication No. 20180067885) discloses an apparatus comprising:
an interface (fig. 2-4) to a Configuration Channel (CC) signal path (“CC1”, “CC2”) and to a ground signal path (“GND1”) of a Universal Serial Bus (USB) Type-C connector port (fig. 2 USBC module);
CC logic to place toggled values on the CC signal path (par. 18, power switch 1220); and
control circuitry (resistive element R, comparing circuit 1210) coupled to the detection signal path and the CC logic, wherein the control circuitry is to:
disable the placement of toggled values (par. 19 “make the first power switch 1220 not to be conducted”) when a detection signal on the detection signal path has a first value (“not connected to the corresponding connector 2000”); and
enable the placement of toggled values (par. 19 “make the first power switch 1220 conducted”) when the detection signal has a second value (“connected to the corresponding connector 2000”).

Kim (US Publication No. 2020/0067304) discloses an apparatus comprising:
an interface to a Configuration Channel (CC) signal path and to a ground signal path of a
Universal Serial Bus (USB) Type-C connector port (fig. 2, “CC1”, “CC2”, “GND”);
a switch coupled to the ground signal path (fig. 6 sw 623_2;
CC logic to place toggled values on the CC signal path (logic 610); and
control circuitry coupled to the detection signal path and the CC logic (control logic 623_1), wherein the control circuitry is to:
disable the placement of toggled values when the detection signal path has a first value (par. 57); and
enable the placement of toggled values when the detection signal has a second value (par. 58).

Talmola (US Publication No. 20150261714) discloses an apparatus comprising:
an interface to a Configuration Channel (CC) signal path and to a ground signal path of a
Universal Serial Bus (USB) Type-C connector port (fig. 1A-B, CC1, CC2, GND);
a switch coupled to the ground signal path (fig. 2 via Rd1 to the GND);
CC logic to place toggled values on the CC signal path (CC1 switch); and
control circuitry coupled to the detection signal path and the CC logic (fig. 2), wherein the control circuitry is to:
disable the placement of toggled values when a detection signal on the detection signal path has a first value (par. 93); and
enable the placement of toggled values when the detection signal has a second value (par. 93).

The primary reason for allowance of claims 1, 9 and 14 in the instant application is the switch coupled to the ground signal path, the switch to selectively couple the ground signal path to a ground terminal or a detection signal path and enable/disable steps, in combination with other steps/elements in the claims.  The prior art of record including the disclosures of Hsieh, Talmola, and Kim neither anticipates nor renders obvious the above limitation. Because claims 2-8, 10-13 and 15-20 depend directly or indirectly on either one of claims 1, 9 or 14, these claims are considered allowable for at least the same reasons noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184